NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

STEPHANIE D. PASH f/k/a                       )
STEPHANIE D. HALKO,                           )
                                              )
              Appellant,                      )
                                              )
v.                                            )        Case No. 2D15-2957
                                              )
DONALD A. HALKO, JR.,                         )
                                              )
              Appellee.                       )
                                              )

Opinion filed February 17, 2016.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Robert A. Bauman, Judge.

Keith Will Wynne of The Law Office of Keith
Will Wynne, Plant City, for Appellant.

Ashley L. Sigrist and Eileen H. Griffin of
Griffin & Associates, P.A., Brandon, for
Appellee.


PER CURIAM.

              Affirmed. However, the parties concede that paragraph 3 of the "ordered"

section of the order on appeal contains a scrivener's error. Accordingly, we remand so

that the order reflects counsels' stated agreement that the child, A.S.H., would time

share when he was willing to do so, but that the child, A.C.H., would follow (one (1) day

a week for four (4) hours).
           Affirmed. Remanded to correct scrivener's error.


SILBERMAN, LaROSE, and LUCAS, JJ., Concur.




                                       -2-